          Case 6:20-cv-00682-AA           Document 1     Filed 04/24/20      Page 1 of 6




Andrew Lewinter
OSB # 080031
Andrew Lewinter, Attorney, P.C.
132 E. Broadway, Suite 821
Eugene, OR 97401
Telephone: (541) 686-4900
Facsimile: (541) 686-1300
andrew@lewinterlaw.com

Attorney for Plaintiff Daniel Minissale


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                    EUGENE DIVISION

                                                     Case No.: 20-cv-00682
   DANIEL MINISSALE,
                      Plaintiff,                     COMPLAINT
                                                     (Fair Labor Standards Act, 29 U.S.C. § 201,
                                                     et seq.; ORS 652.020; ORS 653.055)

                 v.

                                                     DEMAND FOR JURY TRIAL
  KAMPFER ENTERPRISES, INC., an
  Oregon corporation, MEADOW PARK
  MOBILE ESTATES LIMITED
  PARTNERSHIP, an Oregon limited liability
  company, and Lawrence Kampfer and Alice
  Fern Robinson, individuals.

                      Defendants.




                                      INTRODUCTION

                                                1.

       Plaintiff Daniel Minissale lived and worked as a full-time property manager on

Defendant’s premises from January 1, 2018 until June 7, 2019. Defendant did not pay him


COMPLAINT                                                                                   Page 1
          Case 6:20-cv-00682-AA          Document 1      Filed 04/24/20      Page 2 of 6




anything for that work, choosing instead to pay Mr. Minissale’s girlfriend for the work that he

performed.

                                 JURISDICTION AND VENUE

                                                 2.

       This Court has jurisdiction over this action pursuant to the Fair Labor Standards Act, 29

U.S.C. § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1337, as it arises under acts of Congress

regulating commerce. This Court has supplemental jurisdiction over the state claims under 28

U.S.C. § 1367(a).

                                                 3.

       Venue is proper in this District Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to this complaint occurred in the District of Oregon.

                                                 4.

       Costs and reasonable attorney fees may be awarded pursuant 29 U.S.C. § 216(b) on all

claims described herein.

                                            PARTIES

                                                 5.

       Plaintiff Daniel Minissale (“Mr. Minissale”) is a citizen of Oregon and a resident of

Benton County. Mr. Minissale worked as an on-site property manager for Defendants from

January 1, 2018 through June 7, 2019, but Defendants did not pay him for his work. At all

material times, Mr. Minissale was an employee engaged in commerce, within the meaning of 29

U.S.C. § 206.

                                                 6.

       Defendant Kampfer Enterprises, Inc. (“Kampfer Enterprises”) leases and manages



COMPLAINT                                                                                      Page 2
          Case 6:20-cv-00682-AA           Document 1   Filed 04/24/20     Page 3 of 6




properties in Benton County, Oregon. Defendant Kampfer Enterprises is owned by Lawarence

Kampfer, who is its president. Defendant Meadow Park Estates Limited Partnership (“Meadow

Park”) shared Mr. Minissale’s services and acted in the interest of Defendant Kampfer Enterprises

in relation to Mr. Minissale. Defendant Meadow Park is owned by Defendant Alice Fern

Robinson. Defendants Kampfer Enterprises and Meadow Park jointly employed Mr. Minissale.

                                                7.

        Defendants Lawarence Kampfer and Alice Fern Robinson jointly directed the day-to-day

operations of Defendants Kampfer Enterprises and Meadow Park. Defendants Kampfer and

Robinson set company policies and had the authority to sign checks to pay Mr. Minissale.

Defendants Kampfer and Robinson acted at all times in the interest of an employer with respect to

Mr. Minissale.

                                                8.

        At all material times, Defendants were Mr. Minissale’s employers within the meaning of

29 U.S.C. § 203(d). Moreover, at all material times, Defendants were an enterprise engaged in

commerce within the meaning of 29 U.S.C. § 203(s)(1), having annual gross sales of $500,000 or

more.

                                             FACTS

                                                9.

        Although Mr. Minissale worked as a full-time property manager for Defendants from

January 1, 2018 through June 7, 2019, Defendants never paid him for any of the work that he

did, except that they gave him housing.

                                               10.

        Defendants required that Mr. Minissale be on call every hour of every day he worked for

them, and his freedom was severely restricted. He had to be available to address concerns on

COMPLAINT                                                                                  Page 3
          Case 6:20-cv-00682-AA           Document 1   Filed 04/24/20     Page 4 of 6




Defendants’ property at all hours of the day or night and needed advance permission to leave the

premises for more than two hours at a time. Consequently, every hour for his entire tenure of

employment was compensable and those hours over 40 per week were compensable at time-and-

a half, pursuant to 29 U.S.C. § 207(a).

                                               11.

       Defendants failed to keep records of Mr. Minissale as required by 29 U.S.C. § 211(c).



                       FIRST CLAIM FOR RELIEF – 29 U.S.C. § 206

                                               12.

       Mr. Minissale re-alleges paragraphs 1 through 11 and incorporates them as if fully set

forth herein.

                                               13.

       Defendant failed to pay Mr. Minissale at all for the work that he performed for

Defendants during the term of his employment, which was from January 1, 2018 to June 7, 2019.

                                               14.

       Defendants violated the Fair Labor Standards Act, 29 U.S.C. § 206 by failing to pay him

for the work that he performed during his tenure of employment. Defendants had actual

knowledge or recklessly disregarded whether their compensation scheme violated the Fair Labor

Standards Act. Consequently, Defendants’ violations were willful.

                                               15.

       Pursuant to 29 U.S.C. § 216, Defendants are jointly and severally liable to Mr. Minissale

for his unpaid minimum wages for every hour that he worked for Defendants from January 1,

2018 through June 7, 2019, or 12,528 hours. Moreover, Mr. Minissale seeks liquidated damages



COMPLAINT                                                                                  Page 4
            Case 6:20-cv-00682-AA       Document 1       Filed 04/24/20     Page 5 of 6




for all of those hours, pursuant to 29 U.S.C. § 216, as well as pre-judgment and post-judgment

interest.

                                                16.

        Mr. Minissale seeks reasonable attorney fees and costs of this action, as provided by 29

U.S.C. § 216.

                      SECOND CLAIM FOR RELIEF – 29 U.S.C. § 207

                                                17.

        Mr. Minissale realleges paragraphs 1 through 11 and incorporates them as if fully set

forth herein.

                                                18.

        Mr. Minissale worked for Defendants 24 hours a day, seven days a week, for the entire

term of his employment for Defendants, from January 1, 2018 through June 7, 2019. Since he

worked for Defendants for 168 hours each week and was not paid anything except his room, he

is entitled to time-and-one-half pay for 128 hours each week, which are the number of hours in

excess of 40 per week, or 9472 hours at half time in addition to the straight time hours described

above in paragraph 15.

                                                19.

        Pursuant to 29 U.S.C. § 216, Defendants are jointly and severally liable to Mr. Minissale

for his unpaid overtime wages for every hour in excess of 40 per week that he worked for

Defendants from January 1, 2018 through June 7, 2019, or 9472 hours. Moreover, Mr. Minissale

seeks liquidated damages for all of those hours (the hours he is owed at straight time plus the

hours he is owed at time-and-a-half), pursuant to 29 U.S.C. § 216. Mr. Minissale seeks




COMPLAINT                                                                                    Page 5
           Case 6:20-cv-00682-AA        Document 1       Filed 04/24/20       Page 6 of 6




liquidated damages on that total amount he is owed (both straight time and time and one-half),

pre and post-judgment interest, and attorney fees and costs of this action.



                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Mr. Minissale hereby demands a trial

by jury as to all issues.

                                    DEMAND FOR RELIEF

WHEREFORE, Mr. Minissale prays for judgment against Defendant as follows:

   1.   Unpaid wages for every hour he worked for Defendants in an amount to be determined at

        trial;

   2.   Time-and-one-half his regular rate of pay for those hours he worked for Defendants in

        excess of forty per week;

   3.   Liquidated damages on all unpaid regular wages and overtime wages owed;

   4.   Pre-judgment and post-judgment interest;

   5.   His reasonable attorney fees and costs incurred herein; and

   6.   Such other relief as the Court deems just and equitable;



    DATED this April 24, 2020


        s/ Andrew Lewinter
        Andrew Lewinter OSB # 080031




COMPLAINT                                                                                   Page 6
